Title: From George Washington to Timothy Pickering, 20 July 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Mount Vernon 20th July 1796.
        
        Your letters of the 12th & 13th instant, with their enclosures, were received by Mondays Mail, the 18th.
        The duplicate Commission for John Trumbull; the blank Commissions for the Revenue Officers; and the Patents passed by the Attorney General; are all signed & returned under cover with this letter.
        The want of funds to carry on Commerce with the Indian

Tribes (agreeably to a late Act of Congress) is an unanswerable objection to the appointment of Agents, at this time, for that purpose. And in addition to the reasons you have assigned for not appointing a Superintendent of Indian Affairs, in place of Governor Blount; and for Postponing running & marking the line between the United States and the Cherokee Nation of Indians, the want of Power—in the President—to appoint Commissioners to attend the Survey; and a successor to the other, would, I conceive, appear upon investigation; as the first would be an original appointment—and the latter, did not take place in the recess of the Senate. It follows then of course, that these measures must stand suspended, and the best temporary uses made of the present situations, and Services of Colo. Henly and Mr Dinsmore that the nature of things will admit.
        Not knowing myself, the purport of the German letter herewith enclosed, and having no body about me that can translate it, I send it to you for this purpose; in order that I may know what attention to give it.
        
          Go: Washington
        
      